Citation Nr: 0518626	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  04-11 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a bilateral knee 
condition.

3.  Entitlement to service connection for a bilateral ankle 
condition.

4.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
asthma, upper respiratory disorders, sinus polyps.  

5.  Entitlement to service connection for asthma, upper 
respiratory disorders, sinus polyps.         


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  

In April 2005, the veteran was afforded a personal hearing 
before the undersigned Veterans Law Judge sitting in Las 
Vegas, Nevada.   


FINDINGS OF FACT

1.  In an unappealed decision dated in October 1971, the RO 
denied the veteran's claim of entitlement to service 
connection for asthma, upper respiratory disorders, sinus 
polyps.  
 
2.  The evidence received since the RO's October 1971 
decision, which was not previously of record, and which is 
not cumulative of other evidence of record, bears directly 
and substantially upon the specific matter under 
consideration, and is so significant that it raises the 
possibility of allowing the claim.

3.  The veteran does not have a right shoulder disability 
related to his service.  

4.  The veteran does not have a bilateral knee condition 
related to his service.  

5.  The veteran does not currently have a bilateral ankle 
condition.  

6.  The veteran's asthma preexisted his military service.

7.  The veteran's preexisting asthma increased in severity 
during his military service.  


CONCLUSIONS OF LAW

1.  The RO's October 1971 decision, which denied a claim of 
entitlement to service connection for asthma, upper 
respiratory disorders, sinus polyps, became final.  
38 U.S.C.A. § 7104(b) (West 2002).

2.  New and material evidence has been received since the 
RO's October 1971 decision denying the appellant's claim for 
service connection for asthma, upper respiratory disorders, 
sinus polyps; thus the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2004).  

3.  A right shoulder condition was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2004). 

4.  A bilateral knee condition was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2004). 
  
5.  A bilateral ankle condition was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2004). 
  
6.  The veteran's preexisting asthma was aggravated during 
active service.  38 U.S.C.A. §§ 1111, 1153 (West 2002); 
38 C.F.R. §§ 3.304, 3.306 (2004); 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records; the appellant's contentions, to include 
testimony provided by him, and his spouse, at an April 2005 
Board hearing; VA treatment records; a May 2003 VA 
examination report; and, a November 2003 private medical 
report from Dr. R.D. Prabhu.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by the appellant or on his behalf.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on each claim.

I.  New and Material Evidence 

In October 1971, the RO denied the veteran's claim for 
entitlement to service connection for asthma, upper 
respiratory disorders, sinus polyps.  This was the last final 
decision.  However, applicable law provides that a claim 
which is the subject of a prior final decision may 
nevertheless be reopened upon presentation of new and 
material evidence.  See 38 U.S.C.A. § 5108. 

Here, the veteran filed to reopen his claim for entitlement 
to service connection for asthma, upper respiratory 
disorders, sinus polyps, and in January 2003, the RO denied 
the claim.  The veteran was notified of this decision in 
February 2003.  The Board must consider the threshold 
question of whether new and material evidence has been 
submitted to reopen the claims.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

VA must review all of the evidence submitted since the last 
final disallowance of each claim in order to determine 
whether the claims may be reopened.  See Hickson v. West, 12 
Vet. App. 247, 251 (1999).  Therefore, in this case, the 
Board must determine if new and material evidence has been 
submitted since the RO's October 1971 decision.  See 
38 U.S.C.A. § 5108.  When determining whether the evidence is 
new and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  Here, the veteran's claim for asthma, 
upper respiratory disorders, sinus polyps, was denied in 
October 1971 because the evidence of record revealed 
"manifestations reported during service were seasonal 
exacerbations due to the inherent nature of the basic pre-
service conditions."  The rating decision stated further 
that the evidence did "not reflect an increase in 
disablement to warrant a finding of aggravation."   

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The veteran's claim 
of entitlement to service connection for asthma, upper 
respiratory disorders, sinus polyps, was denied in October 
1971 because the RO determined that there was not an increase 
in the disability during service.  

The evidence of record at the time of the October 1971 rating 
decision includes the appellant's service medical records 
(SMR's).  In the December 1965 Report of Medical History for 
the purpose of the pre-induction examination, it was 
indicated in the physician's summary that the veteran was on 
medication for asthma.  It was also noted that the veteran 
had many upper respiratory symptoms associated with asthma.  
The December 1965 Report of Medical Examination, though, did 
not list asthma under the summary of defects and diagnoses.  
A September 1966 record noted rhonchi bilaterally upon 
observation.  The veteran was stated to have had a moderate 
asthmatic reaction secondary to aspirin (which, a review of 
the record reveals, the veteran is allergic to).  A January 
1967 record lists "asthma" and notes that the veteran was 
having difficulty breathing.  His chest was noted to be very 
congested, with musical rales and ronchi.  An April 19, 1967 
record noted that the veteran reported having had bad asthma 
since high school, but then stated that the veteran 
complained that his asthma had been getting worse over the 
past four months.  In the May 1968 Report of Medical History 
for the purpose of the separation examination, it was listed 
in the physician's summary that the veteran had had nasal 
polyps excised three months ago in Vietnam.  Also, hay fever 
and asthma were noted to have been symptomatic in Vietnam.  
Finally, it was noted that the veteran was allergic to dusts 
and pollens.  The May 1968 Report of Medical Examination did 
not list any defects or diagnoses.  

Also of record was a May 1971 VA hospitalization report, 
which noted that injection of polyps with Depo-Medrol was 
performed on May 4, 1971, and that sinus irrigation was 
performed on May 12, 1971.  Diagnoses of sinotracheal 
bronchitis and nasal polyps were listed.  It was stated that 
the veteran had a history of multiple polyps, first noted in 
1968.  A history of polypectomies in 1968 and 1969 was noted.          

Evidence which has been received subsequent to the October 
1971 rating decision includes a November 2003 medical report 
by Dr. R.D. Prabhu, in which Dr. Prabhu noted that review of 
the records did indicate that the veteran had asthma when he 
was admitted to military service, but added that the veteran 
had further aggravation of his asthma during service because 
"he was exposed to Agent Orange, dust, and other 
irritants."  Dr. Prabhu then stated, "[t]o a high degree of 
medical probability, the aggravation of his asthma was caused 
by exposure to irritants during military service."  

This evidence is new in that it was not before the RO at the 
time of prior final rating action.  It is material in that it 
includes a competent medical opinion stating that the 
veteran's asthma was aggravated during service.  The RO ruled 
in its October 1971 rating decision that the evidence of 
record did not warrant a finding of aggravation.  Thus, the 
evidence constitutes new and material evidence under 
38 C.F.R. § 3.156(a), and the Board is required to reopen the 
previously denied claim.  The substantive issue of service 
connection will be discussed later in this decision.

				II.  Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board further notes that there are specific chronic 
diseases, including arthritis, which are subject to 
presumptive service connection.  38 C.F.R. §§ 3.307, 
3.309(e).  For arthritis, the disease must have become 
manifest to a degree of 10 percent or more within 1 year from 
the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).  

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

				A.  Right Shoulder 

The veteran's SMR's are negative for any treatment for, or 
diagnosis of, a right shoulder injury.  

As for the post-service medical evidence, a November 2002 VA 
report of right shoulder X-rays stated that there was no 
dislocation or separation, but that there were some minimal 
degenerative changes seen on the glenohumeral and 
acromioclavicular joint with normal overlying soft tissue.  
Additionally, a January 2003 VA report of a right shoulder 
MRI listed an impression of a rotator cuff tear.  A May 2003 
VA examination report noted that the veteran reported a 
history of having been involved in an accident involving a 
rear tailgate of a truck while in service.  A diagnosis of 
degenerative joint disease of the right shoulder with 
decreased range of motion was listed.     

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a right shoulder injury.  Again, a 
right shoulder injury in not shown in the SMR's and, although 
recent VA medical records do show a right shoulder 
disability, these records are dated decades after the 
veteran's separation from service.  This lengthy period 
without treatment weighs against the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, there is no 
competent medical opinion of record relating the veteran's 
right shoulder condition to his service.  

Furthermore, VA is not required to obtain any additional 
medical opinion in this case.  In Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), the Federal Circuit held that the 
veteran is required to not only show that he or she is 
disabled, but also show some causal connection between his or 
her disability and the period of military service before VA 
is obligated to provide a medical examination or obtain a 
medical opinion.  Here, the medical evidence does not show a 
causal connection between a right shoulder disability and his 
military service.  

The Board has considered the veteran's statements submitted 
in support of his argument that he suffers from a right 
shoulder disability that should be service-connected.  His 
statements are not competent evidence of a diagnosis, nor are 
they competent evidence of a nexus between the claimed 
condition and his service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claim must be denied.  

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

					B.  Knees

The veteran's SMR's are negative for any treatment for, or 
diagnosis of, any injury to the knees.  

The first post-service medical evidence showing treatment of 
the veteran's knees is in 2002.  A September 11, 2002 VA 
medical record stated that the veteran complained of right 
knee pain, a hyperextension injury in the remote past.  The 
report stated that the veteran had "intermittent worsening 
'locking' in flexed position."  The assessment was a right 
knee injury with a possible meniscus or ligament tear.  A 
November 13, 2002 VA progress note from the enrollment clinic 
stated that the veteran complained of right knee pain since 
he injured it in April.  It was further stated that he had 
been favoring the right knee and now also had problems with 
the left knee.  The veteran reported that he had recently 
fallen due to his right knee locking up.  A VA report of 
bilateral knee X-rays, also dated November 13, 2002, listed 
an impression of degenerative changes in all three 
compartments with narrowing of the medial and patellofemoral 
compartments bilaterally having the most prominent findings.  
The overlying tissue was within normal limits.  A January 
2003 VA report of a right knee MRI listed an impression of 
severe patellofemoral changes.  It was stated that there was 
a probable loose body within the anterior aspects of the knee 
joint.  The May 2003 VA examination report listed a diagnosis 
of degenerative joint disease of the knees, bilateral.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a bilateral knee condition.  
Again, no injuries to the knee were shown in the SMR's and, 
although recent VA medical records do show bilateral knee 
disability, these records are dated decades after the 
veteran's separation from service.  This lengthy period 
without treatment weighs against the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, there is no 
competent medical opinion of record relating the veteran's 
bilateral knee condition to his service.  

Furthermore, VA is not required to obtain any additional 
medical opinion in this case.  In Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), the Federal Circuit held that the 
veteran is required to not only show that he or she is 
disabled, but also show some causal connection between his or 
her disability and the period of military service before VA 
is obligated to provide a medical examination or obtain a 
medical opinion.  Here, the medical evidence does not show a 
causal connection between a bilateral knee condition and his 
military service.  

The Board has considered the veteran's statements submitted 
in support of his argument that he suffers from a bilateral 
knee condition that should be service-connected.  His 
statements are not competent evidence of a diagnosis, nor are 
they competent evidence of a nexus between the claimed 
condition and his service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claim must be denied.  

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

					C.  Ankles
   
The relevant medical evidence includes a February 1967 SMR in 
which it is stated that the veteran injured his foot the 
previous day.  Swelling and tenderness was noted.  It was 
also noted that range of motion was limited by pain.  The 
assessment/observation was fracture and/or dislocation of the 
left ankle.  However, it was noted that there was no fracture 
or dislocation on X-ray.  The veteran's May 1968 separation 
examination did not note any disability of either ankle.    

As for the post-service medical evidence, the May 2003 VA 
examination report stated that there was no evidence of 
callus, swelling, congenital, or acquired defect of the 
veteran's feet, but that the veteran's spouse did need to 
help with removal of shoes and socks, secondary to his 
shoulder and knee complaints.  No diagnosis was rendered 
regarding either ankle.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a bilateral ankle 
condition.  The medical evidence of record fails to show a 
current disability involving the ankles.  The veteran must 
submit proof of a presently existing disability resulting 
from service in order to merit an award of compensation.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Absent 
evidence of current disability, the claimed condition cannot 
be service-connected.    

Furthermore, VA is not required to obtain any additional 
medical opinion in this case.  In Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), the Federal Circuit held that the 
veteran is required to not only show that he or she is 
disabled, but also show some causal connection between his or 
her disability and the period of military service before VA 
is obligated to provide a medical examination or obtain a 
medical opinion.  Here, the medical evidence does not show 
that the veteran is currently suffering from a bilateral 
ankle condition.  Concomitantly, no causal connection between 
a bilateral ankle condition and his military service has been 
demonstrated.  

The Board has considered the veteran's statements submitted 
in support of his argument that he suffers from a bilateral 
ankle disability that should be service-connected.  His 
statements are not competent evidence of a diagnosis, nor are 
they competent evidence of a nexus between the claimed 
condition and his service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claim must be denied.  

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  
    
		D.  Asthma, Upper Respiratory Disorders, Sinus 
Polyps

The evidence noted in the portion of this decision entitled 
"New and Material Evidence" is hereby incorporated by 
reference.  

The Board has made a determination that the December 1965 
Report of Medical History for the purpose of the pre-
induction examination, in which it was indicated in the 
physician's summary that the veteran was on medication for 
asthma and that the veteran had many upper respiratory 
symptoms associated with asthma, constitutes evidence 
sufficient to establish that the veteran's asthma preexisted 
service under 38 C.F.R. § 3.304.

Every veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  70 Fed. Reg. 23,027-23,029 (2005) (to be codified 
at 38 C.F.R. § 3.304(b) (effective May 4, 2005)).  See also  
38 U.S.C.A. § 1111 (West 2002).  However, where there is 
"clear and unmistakable" evidence that the injury or 
disease claimed pre-existed service, the presumption does not 
attach, and the issue becomes whether the disease or injury 
was aggravated during service.  Id.  A pre-existing injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to a natural progress of the disease.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  Clear and unmistakable evidence is 
required to rebut the presumption when the preservice 
disability underwent an increase in severity during wartime 
service.  38 U.S.C.A. 1153 (West 2002); 38 C.F.R. 3.306(b) 
(2004); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition itself, as 
contrasted with mere symptoms, has worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

The presumption of soundness attaches only where there has 
been an induction medical examination during which the 
disability about which the veteran later complains was not 
detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  The regulations provide expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of pre-service existence of conditions recorded 
at the time of examination does not constitute a notation of 
such conditions."  Id. at (b)(1).  However, a history of 
preservice existence of a condition recorded at the time of 
examination, although not constituting a notation of such 
condition, will be considered together with all other 
material evidence in determinations as to inception.  See 
38 C.F.R. § 3.304(b)(1).  

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  
See, e.g., Cotant v. Principi, 17 Vet. App. 117, 131 (2003); 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  
Importantly, VA Office of the General Counsel determined that 
VA must show by clear and unmistakable evidence that there is 
a pre-existing disease or disorder and that it was not 
aggravated during service.  See VAOPGCPREC 3-03 (July 16, 
2003).  The claimant is not required to show that the disease 
or injury increased in severity during service before VA's 
duty under the second prong of this rebuttal standard 
attaches.  Id.  The Board must follow the precedent opinions 
of the General Counsel.  38 U.S.C.A. § 7104(c) (West 2002).

Also pertinent is the recent decision of the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) in Wagner 
v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), issued on June 
1, 2004, which summarized the effect of 38 U.S.C.A. § 1111 on 
claims for service-connected disability:  

When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness 
by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not 
aggravated by service.  The government may show a 
lack of aggravation by establishing that there was 
no increase in disability during service or that 
any "increase in disability [was] due to the 
natural progress of the" preexisting condition. 
38 U.S.C. § 1153.  If this burden is met, then the 
veteran is not entitled to service-connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under section 
1111, the veteran's claim is one for service 
connection.  This means that no deduction for the 
degree of disability existing at the time of 
entrance will be made if a rating is awarded.  See 
38 C.F.R. § 3.322. 

On the other hand, if a preexisting disorder is 
noted upon entry into service, the veteran cannot 
bring a claim for service connection for that 
disorder, but the veteran may bring a claim for 
service-connected aggravation of that disorder.  
In that case section 1153 applies and the burden 
falls on the veteran to establish aggravation. See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  If the presumption of aggravation under 
section 1153 arises, the burden shifts to the 
government to show a lack of aggravation by 
establishing "that the increase in disability is 
due to the natural progress of the disease."  38 
U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 
19 F.3d at 1417.  

Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004)

The Board concedes that asthma was not recorded on the 
December 1965 Report of Medical examination, as it was on the 
Report of Medical history, dated the same day.  However, as 
is stated above, the Board has determined that the notation 
in the physician's summary of the Report of medical history 
that the veteran was on medication for asthma and that the 
veteran had many upper respiratory symptoms associated with 
asthma, constitutes evidence sufficient to establish that the 
veteran's asthma preexisted service under 38 C.F.R. § 3.304.  

Additional evidence received subsequent to the RO's October 
1971 rating decision (and not mentioned in the New and 
Material Evidence section of this decision) includes numerous 
VA treatment records, among them a January 1969 report from 
the VA Research Hospital in Chicago, which listed a diagnosis 
of nasal polyps.  Also, a November 1974 report from the 
Denver VA hospital noted that the veteran underwent a 
bilateral nasal polypectomy.  More recently, VA progress 
notes include a November 26, 2003 record which listed a 
primary diagnosis of asthma.  An addendum, also dated 
November 26, 2003, stated that the veteran's asthma was most 
likely service-connected since his disease worsened with the 
exposure to Agent Orange in Vietnam.  
   
Moreover, the Board again notes the November 2003 medical 
report by Dr. Prabhu, in which he found that the veteran had 
aggravation of his asthma in service and stated, "[t]o a 
high degree of medical probability, the aggravation of his 
asthma was caused by exposure to irritants during military 
service."  

Both the November 26, 2003 VA addendum report and Dr. 
Prabhu's November 2003 report note that the veteran was 
exposed to Agent Orange in Vietnam.  It is unclear what the 
examiners relied upon in making such statements.  The Court 
in LeShore v. Brown, 8 Vet. App. 406, 409 (1995) held that 
medical history provided by the veteran does not transform 
that history into medical evidence.  Nonetheless, under 
38 C.F.R. § 3.307(a)(6)(iii), a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  Here, the 
evidence shows that the veteran served in the Republic of 
Vietnam from January 5, 1967 to May 9, 1968.  Thus, the 
veteran shall be presumed to have been exposed during such 
service to an herbicide agent, as there is no affirmative 
evidence of record to establish that the veteran was not 
exposed to any such agent during that service.      
  
The Board observes that the weight it places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence. Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  In addition, the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board. Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993.)  Here, although it does not appear 
that Dr. Prabhu reviewed the veteran's claims folder in 
conjunction with the November 2003 examination, it was stated 
in the report that the veteran brought some old records with 
him which Dr. Prabhu reviewed.  Dr. Prabhu stated that the 
review of these records indicated "that there was day-to-day 
aggravation of his asthma because of the activities during 
military service."  The Board will presume that the records 
reviewed were the veteran's SMR's which do, indeed, show 
treatment for asthma.  Based on both Dr. Prabhu's report and 
the November 2003 VA addendum, coupled with the fact that the 
record contains no countervailing competent medical opinion, 
the Board finds that the preponderance of the evidence is in 
favor of the veteran's claim.  Accordingly, the claim is 
granted.         

					III.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, an RO letter (appearing to have 
been sent in April 2003 and, thus, hereinafter referred to as 
"April 2003 letter") informed the veteran of what the 
evidence must show in order to establish entitlement to 
service connection, as did a December 2004 letter.           

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, the April 2003 letter informed the veteran that VA was 
requesting all records held by federal agencies, to include 
SMR's, other military records, and medical records at VA 
hospitals.  He was further informed that VA was making 
reasonable efforts to help him get private records or 
evidence necessary to support his claim.  Finally, he was 
informed that VA would assist the veteran by providing a 
medical examination or obtaining a medical opinion if such 
opinion or examination was necessary to make a decision on 
his claim.  The December 2004 letter informed the veteran 
that VA was responsible for getting relevant records from any 
federal agency, including military records, VA medical 
records, or records from the Social Security Administration.  
The letter further stated that VA would make reasonable 
efforts to get relevant records not held by a federal agency, 
to include records from state or local governments, private 
doctors and hospitals, or current or former employers.  Also, 
the December 2004 letter, too, stated that VA would assist 
the veteran by providing a medical examination or obtaining a 
medical opinion if such opinion or examination was necessary 
to make a decision on his claim.  

In addition, the February 2004 statement of the case (SOC) 
and the March 2005 supplemental statement of the case (SSOC) 
reiterated the above-described duties, stating that provided 
certain criteria were met, VA would make reasonable efforts 
to help him to obtain relevant records necessary to 
substantiate his claims, to include developing for all 
relevant records not in the custody of a Federal department 
or agency, see 38 C.F.R. § 3.159(c)(1) (2004), to include 
records from State or local governmental sources, private 
medical care providers, current or former employers, and 
other non-Federal government sources.  He was further advised 
that VA would make efforts to obtain records in the custody 
of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2004).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2004).  
Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, although the VCAA notice letters sent to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  For instance, the February 2004 SOC and March 2005 
SSOC included the language of 38 C.F.R. § 3.159(b)(1), from 
which the Court obtained the fourth notice element.  Thus, 
the VCAA notices, combined with the SOC and SSOC, clearly 
comply with the section 5103 content requirements, to include 
38 C.F.R. § 3.159(b)(1).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).   

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran being fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Review of the record reveals that the Social Security 
Administration (SSA) denied a claim by the veteran.  A 
request for any records from SSA regarding that claim yielded 
a December 2004 response stating that there were "no medical 
records in file."  The veteran was informed of this in a 
February 2005 letter from the RO.    

Additionally, the Board emphasizes that any specific 
discussion of the VCAA and its application with regard to the 
claim of entitlement to service connection for asthma, upper 
respiratory disorders, sinus polyps, is unnecessary as this 
matter has been granted in full.

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

The veteran's claim of entitlement to service connection for 
asthma, upper respiratory disorders, sinus polyps, is 
reopened.   

Service connection for a right shoulder condition is denied.  

Service connection for a bilateral knee condition is denied.

Service connection for a bilateral ankle condition is denied.  

Service connection for asthma, upper respiratory disorders, 
sinus polyps, is granted.



	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


